DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement(s) filed on 9/20/2022 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).

Specification
The disclosure is objected to because of the following informalities: 
In paragraphs 0016 and 0022, “Celulose acetat” should be “cellulose acetate”.
Also in paragraphs 0016 and 0022, “polycatbonate” should be “polycarbonate”.
Appropriate correction is required.

Claim Objections
Claim 11 objected to because of the following informalities:  
In line 2, “celulose acetat” should be “cellulose acetate”.  
In line 3, “polycatbonate” should be “polycarbonate”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen et al. (US 2012/0249388, hereinafter “Hansen”).
Regarding claim 1, Hansen discloses a wireless signal transceiver (Fig. 8), comprising:
a main body part (housing, para. 0051);
an antenna array, disposed in the main body part and configured to transmit at least one wireless signal beam (planar array antenna 200, para. 0046, Fig. 8, and within the housing, para. 0051;  beam, para. 0019); and
a refraction element, disposed at a first end of the main body part and opposite to the antenna array (refractive device attached to a portion of the enclosure that fits over the housing, wherein the refractive device is disposed above the planar antenna array, para. 0050-0051, Fig. 8), 
wherein the refraction element is configured to transmit or receive the at least one wireless signal beam and refract the at least one wireless signal beam to generate and transmit a plurality of outputted wireless signal beams (multiple beam refractions show by lines 401 and 402 through lens 400, for both transmission and reception, Fig. 8, para. 0046).

Regarding claim 12, Hansen further discloses a transmission direction of each of the outputted wireless signal beams and a transmission direction of the wireless signal beam have an angular deviation (change in angle for obtaining more horizontal coverage pattern from planar array antenna, see lines 401 and 402 through lens 400, Fig. 8, para. 0046-0047).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 2012/0249388, hereinafter “Hansen”) in view of Asus (NPL - Facebook post about Lyra Trio).
Regarding claim 3, Hansen does not expressly disclose the main body part is a pyramid.
However, Hansen does disclose the actual size, shape, and composition of lens element 400 is a design choice based on the particular planar antenna array (para. 0047). Hansen also discloses the antenna array and the lens/refraction element is designed to extend antenna coverage in a horizontal direction.
Asus discloses a home wi-fi device with a pyramid shaped housing, with antennas designed for both vertical and horizontal signal transmission and better reception. Thus, the Asus device suggests the use of a pyramid shaped housing for a device designed horizontal antenna coverage.
Because both Hansen and Asus disclose transmission/reception devices with antennas for horizontal signal transmission and reception, it would have been obvious to one of ordinary skill in the art, at the time the invention was made,  to substitute one housing design for another, for the predictable result of implementing the housing of the device of Hansen as a pyramid shaped housing.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 2012/0249388, hereinafter “Hansen”) in view of Tp-link (NPL – Product info webpage for TGR1900 OnHub Router).
Regarding claim 7, Hansen does not expressly disclose the main body part has a cannular structure.
However, Hansen does disclose the actual size, shape, and composition of lens element 400 is a design choice based on the particular planar antenna array (para. 0047). Hansen also discloses the antenna array and the lens/refraction element is designed to extend antenna coverage in a horizontal direction.
Tp-link discloses a wireless router with a cylindrical housing with antennas arranged in a circular design to provide reliable signal coverage (top - product summary). The device also features a front-facing antenna reflector that acts like a satellite dish enhancing range in that direction (see figures and description for “Innovative antenna design” section). Thus, Tp-link discloses a transmitting/receiving device with cylindrical (i.e. “cannular”) housing structure, with antennas and reflectors that improve signal range/coverage.
Because both Hansen and Tp-link disclose transmission/reception devices with antennas for improved signal transmission and reception coverage/range, it would have been obvious to one of ordinary skill in the art, at the time the invention was made,  to substitute one housing design for another, for the predictable result of implementing the housing of the device of Hansen as a cannular/cylindrical shaped housing structure.

Regarding claim 11, Hansen further discloses wherein a material of the refraction element is an acrylic fiber, cellulose acetate, epoxy resin, high-density polyethylene, polycarbonate, polytetrafluoroethylene, polyester, polystyrene, or vinylidene chloride (Lens element 400 constructed from Teflon, which is inherently “polytetrafluoroethylene” (PTFE) ).

Allowable Subject Matter
Claims 2, 4-6, and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang et al. (US 2022/0190482) discloses antenna arrays transmitting beams through a lens.
Kwak (US 2021/0066798) discloses a RF lens for adjusting the angle of beams from antenna arrays.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on (571) 272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        11/19/2022